Title: To Thomas Jefferson from Madame de Corny, [ca. January 1788?]
From: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)
To: Jefferson, Thomas



[ca. Jan. 1788?]

J’ay l’honneur d’offrir mille complimens a Monsieur de jefferson, je le prie de trouver bon que Mde. church me laisse sa voiture. J’ay toujours desirer l’achetter, mais ne voulant pas qu’elle me fit aucun sacrifice sur le prix, j’attendois qu’il luy fut fait des offres pour regler les miennes. J’attend une voiture d’angleterre, elle peut etre encor 2 mois a arriver, j’ay une voiture a repeindre, il ne m’en restera qu’une seule pour Mr. de corny et moi. Ainsi je n’aurois nul moyen d’aller voir Mr. de jefferson ni d’être util a Kitty. Je desire obtenir son consentement et surtout le persuader que la necessite seul me fait la loi, sans quoi je craindrois de luy causer la moindre contradiction. Mais j’espere qu’[il] voudra bien apprécier ma position. J’ay l’honneur de luy renouveller l’assurance de mon attachement.
